      Fill in this information to identify your case:

    ' United States Bankruptcy Court for the:
      District of Arizona

      Case number {if known):                                      Chapter you are filing under:
                                                                   SZf Chapter?
                                                                   a Chapter11

                 9-07965                                           a Chapter12
                                                                   a Chapter 13                                                    Q Checkifthis is an
                                                                                                                                     amendedfiling
                                                                                                                                         USBC GLRK TO
                                                                                                                                    201SJUN2?AMlO:28
    Official Form 101

    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                             12/17

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case- and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes tf either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2, The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    Parti;      Identify Yourself

                                         About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
    1. Your full name
        Write the name that is on your
        govemment-issued picture
                                         COREY
                                         First name                                                     First name
j       identification (for example,
        your driver's license or         JAMES
I       passport).                       Middle name                                                   Middle name

        Bring your picture               WALKER
j       identificationto your m eeting   Last name                                                     Last name
!       with the trustee.
                                         Suffix (Sr., Jr., II,                                         Suffix(Sr., Jr., II, III)



    2. All other names you               NONE
       have used in the last 8           First name                                                    First name
       years
        Include your married or          Middle name                                                   Middle name
        maiden names.
                                         Last name                                                     Last name



                                         First name                                                    First name


                                         Middle name                                                   Middle name


                                         Last name                                                     Last name




S 3. Only the last 4 digits of
                                         xxx      - xx - 6                                             XXX       -   XX
       your Social Security
       number or federal                 OR                                                            OR
       Individual Taxpayer
       Identification number             9 xx - xx -                                                   9 xx - xx
       (ITIN)

    Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                               page 1


           Case 2:19-bk-07965-BKM                                Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                Desc
                                                                     Petition Page 1 of 8
Debtor 1      COREY JAMES WALKER                                                                          Case number vihnown}
              First Name       MWdte Name




                                            About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
   and Employer                             Bl I have not usedanybusiness names orEINs.                        1-1 I havenotusedanybusinessnamesorEINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                         Business name                                                      Business name

   Include trade names and
   doing businessas names                   Business name                                                      Business name




                                            EIN                                                                EIN


                                            EIN                                                                EIN




5. Where you live                                                                                              If Debtor 2 lives at a different address:



                                            6131 N27THAVE
                                            Number            Street                                           Number        Street




                                            PHOENIX                                   AZ        85017
                                            City                                     State     ZIP Code        City                                 State      ZIP Code

                                            MARICOPA
                                            County                                                             County


                                            If your mailing address is different from the one                  If Debtor2's mailing address is differentfrom
                                            above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                       any notices to this mailing address.



                                            Number           Street                                           Number        Street



                                            P.O. Box                                                          P. O. Box



                                        City                                         State     ZIP Code       City                                  State    ZIP Code




6. Why you are choosing                     Check one:                                                        Check one:
   this district to file for
   bankruptcy                                      Over the last 180 days before filing this petition,        1-1 Overthe last 180days before filingthis petition,
                                                   I have lived in this district longer than in any               I have lived in thisdistrict longerthan in any
                                                   other district.                                                other district.

                                        Q I have another reason. Explain.                                     Q I haveanotherreason.Explain.
                                                   (See28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)




 Official Form 101                                        Voluntary Petition for IndividualsFiling for Bankruptcy                                     page 2
           Case 2:19-bk-07965-BKM                                      Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                  Desc
                                                                           Petition Page 2 of 8
Debtor1          COREY JAMES                     WALKER                                             Case number(ifknown)
                 FiretName   MMdteName              Last Name




 Part 2:    Tell the Court About Your Bankruptcy Case


7   The chapter of the                   Checkone. (Fora briefdescriptionofeach, see/VoteeRequiredfay H U. S. C. § 342(b) for IndividualsFiling
    Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
    are choosing to file
    under
                                         a Chapter 7
                                         a Chapter 11
                                         a Chapter 12
                                         a Chapter 13

8. How you will pay the fee              Q I will paythe entirefeewhenI file my petition. Pleasecheckwiththe clerk'sofficein your
                                             local court for more details about how you may pay. Typically, if you are paying the fee
                                             yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                             submitting your payment on your behalf, your attorney may paywith a credit card or check
                                             with a pre-printed address.

                                         (3 I need to paythe fee in installments. Ifyou choose this option, sign and attach the
                                             Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         Q I requestthatmyfee bewaived(You may requestthisoptiononly ifyou arefilingforChapter7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                             less than 150% of the official poverty line that applies to your family size and you are unable to
                                             pay the fee in installments). Ifyou choose this option, you must fill out the Application to Have the
                                             Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                    a No
    bankruptcy within the
    last 8 years?                        1-1 Yes. District                                  When                     Case number
                                                                                                   MM/ DD/YYYY
                                                   District                                 When                     Case number
                                                                                                   MM/ DD/YYYY

                                                   District                                 When                     Case number
                                                                                                   MM / DD / YYYY



10. Are any bankruptcy                   B No
    cases pending or being
    filed by a spouse who is             1-1 Yes. Debtor                                                             RelaUonshipto you
    not filing this case with                      District                                 When                     Case number, if known
    you, or by a business                                                                          MM/DD 'WYY
    partner, or by an
    affiliate?
                                                   Debtor                                                           Relationship to you
                                                   District                                 When                    Case number, if known
                                                                                                   MM / DD / YYW



11. Do you rent your                     1-1 No. Go to line 12.
    residence?
                                         63 Yes. Hasyourlandlordobtainedan evictionjudgmentagainstyou?
                                                   (3 No. Go to line 12.
                                                   Q Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




 OfRcial Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3


       Case 2:19-bk-07965-BKM                                 Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                   Desc
                                                                  Petition Page 3 of 8
Debtor 1        COREY JAMES WALKER                                                             Case number (irfamwn)




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor        Q No. GOto Part 4.
    of any full- or part-time
    business?                        Q Yes. Nameand locationofbusiness
    A sole proprietorship is a
    business you operate as an
                                              Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
    LLC.                                     Number       Street

   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                               City                                                    State           ZIPCode


                                             Check the appropriate box to describe your business:
                                             1-1 Health Care Business (as defined in 11 U. S.C. § 101(27A))
                                             LI Single Asset Real Estate (as defined in 11 U. S.C. § 101(51B))
                                             a Stockbroker(asdefinedin 11 U.S.C. § 101(53A))
                                             Q Commodity Broker (as defined in 11 U. S.C. § 101(6))
                                             Q Noneofthe above

13. Are you filing under             Ifyou are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. Ifyou indicate that you are a small business debtor, you must attach your
    Bankmptcy Code and               most recent balance sheet, statement of operations, cash-flowstatement, and federal income tax return or if
    are you a sma// business         any ofthese documentsdo not exist, followthe procedure in 11 U. S.C. § 1116(1)(B).
    debtor?
                                     (3 No. I amnotfilingunderChapter11 .
   For a definition of small
   business debtor, see              1-1No. I amfilingunderChapter11,butI amNOTa smallbusinessdebtoraccordingtothedefinitionin
   11 U. S. C. §101(51D).                    the Bankmptey Code.

                                     Q Yes. I amfilingunderChapter11 andI ama smallbusinessdebtoraccordingtothedefinitioninthe
                                             Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           a No
    property that poses or is
    alleged to pose a threat         Q Yes. What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
                                              If immediate attention is needed, why is it needed?
   immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                              Where is the property?
                                                                         Number       Street




                                                                         City                                             State   ZIP Code


 Official Form 101                            Voluntary Petition tor Individuate Filing for Bankruptcy                                   page 4
            Case 2:19-bk-07965-BKM                     Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                    Desc
                                                           Petition Page 4 of 8
Debton        COREY JAMES                            WALKER                                             Case number (;fknown)
              First Name     Middle Name              Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit                   You mus/ check one:                                                You must check one:
   counseling.                             S3 I received a briefing from an approved credit                   Q I receiveda briefingfromanapprovedcredit
                                              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                          certificate of completion.
   counseling before you file for
   bankruptcy. You must                       Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
   truthfully check one of the                plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
   following choices. If you               Q I receiveda briefingfrom an approvedcredit
   cannot do so, you are not
                                                                                                              Q I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                      counseling agencywithin the 180 days before I
   eligible to file.
                                              filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                          certificate of completion.
   If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                              you MUSTfile a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
   will lose whateverfiling fee               plan, if any.                                                       plan, if any.
   you paid, and your creditors
   can begin collection activities         Q I certifythat I askedfor creditcounseling                        Q I certify that I asked for credit counseling
   again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                              unable to obtain those services during the 7                        unable to obtain those services during the 7
                                              days after I made my request, and exigent                           days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                       circumstances merit a 30-daytemporary waiver
                                              of the requirement.                                                 of the requirement.
                                              To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                              required you to file this case.                                     required you to file this case.
                                              Your case may be dismissed if the court is                          Your case may be dismissed ifthe court is
                                              dissatisfiedwith your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                        You must file a certificatefrom the approved
                                             agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                             may be dismissed.                                                    may be dismissed.
                                             Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                             days.                                                                days.

                                       Q I am not requiredto receivea briefingabout                           LI I am not required to receive a briefing about
                                             credit counseling because of:                                        credit counseling because of:
                                             Q Incapacity. I havea mentalillnessora mental                        I-] Incapacity. I havea mental illnessora mental
                                                                  deficiencythat makes me                                            deficiencythat makes me
                                                                  incapable of realizing or making                                   incapableof realizing or making
                                                                  rational decisions about finances.                                 rational decisions about finances.

                                             Q Disability.        My physical disability causes me                1-1 Disability.    My physical disability causes me
                                                                  to be unable to participate in a                                   to be unable to participate in a
                                                                  briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                  through the internet, even after I                                 through the internet, even after I
                                                                  reasonably tried to do so.                                         reasonably tried to do so.
                                             Q Activeduty. I amcurrentlyon activemilitary                         Q Activeduty. I amcurrentlyonactivemilitary
                                                                  duty in a military combat zone.                                    duty in a military combat zone.
                                             If you believe you are not required to receive a                     If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                             motion for waiverof credit counseling with the court.                motion for waiver of credit counseling with the court.




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5



      Case 2:19-bk-07965-BKM                                  Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                             Desc
                                                                  Petition Page 5 of 8
Debtor 1      COREY JAMES WALKER                                                            Case number yiiinown)




Part 6:     Answer These Questions for Reporting Purposes

                                16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U. S. C. § 101(8)
is. What kind of debts do            as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                     a No. Go to line 16b.
                                     (3 Yes. Goto line 17.
                                16b. Are your debts primarily business debts? Businessdebtsare debtsthat you incurred to obtain
                                     money for a business or investment or through the operation of the business or investment.
                                     a No. Goto line 16c.
                                     a Yes. Goto line 17.
                                16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                  Q No. I am not filing under Chapter 7. Go to line 18.
   Do you estimate that after Zl Yes. I amfiling underChapter 7. Doyouestimate thatafteranyexempt property isexcluded and
                           is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                          3 No
   administrative expenses
   are paidthatfundswill be              LJ Yes
   available for distribution
   to unsecured creditors?

18. How many creditors do       a 1^9                                  a 1, 000-5, 000                              a 25,001-50,000
    you estimate that you       a 50-99                                Q 5, 001-10, 000                             1-1 50,001-100,000
   owe?                         Q 100-199                              D 10,001-25, 000                             a Morethan 100,000
                                a 200-999
19. How much do you             21 $Q-$50,000                          a $1, 000, 001-$10 million                   a $500,000,001-$1 billion
    estimate your assets to     a $50,001-$100,000                     a $10,000,001-$50million                     a $1,000,000,001-$10billion
   be worth?                    a $100,001-$500,000                    1-1 $50,000,001-$100million                  a $10,000,000,001-$50billion
                                a $500,001-$1 million                  1-1 $100,000,001-$500million                 Q Morethan$50billion

20. How much do you             a $0-$50, 000                          1-1 $1, 000, 001-$10 million                 a $500,000,001-$1 billion
    estimate your liabilities   1-1 $50, 001-$100, OOQ                 t-I $10, 000, QQ1-$50 million                1-1 $1,000,000,001-$10billion
   to be?                       Zl $100,001-$500,000                   1-1 $50, 000, 001-$100 million               I-} $10,000,000,001-$50billion
                                Q $500, 001-$1 million                 Q $100, 000, 001-$500 million                1-1 Morethan$50billion
Part 7:     Sign Below

                                I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you
                                If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                under Chapter 7.
                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                this document, I have obtained and read the notice required by 11 U. S. C. § 342(b).
                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
                                18 U. S,p3 §§ 152, 1341, 1519, and 3571


                                                         ^
                                   Signa re of D     tor 1                                          Signature of Debtor 2

                                   Executed on                                                      Executed on
                                                  MM     / DD /YYYY                                                 MM / DD    /YYYY


 Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
            Case 2:19-bk-07965-BKM                Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                         Desc
                                                      Petition Page 6 of 8
Debtor1      COREY JAMES                          WALKER                                           Case number(fftaown)
             Flret Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one
                                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 1 1 U. S. C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledgeafter an inquirythat the information in the schedulesfiled with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                           SignatureofAttorney for Debtor                                                  MM    /    DD /YYYY




                                           Printed name



                                           Firm name



                                           Number       Street




                                           City                                                            State           ZIP Code




                                           Contact phone                                                   Email address




                                           Bar number                                                      State




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page?


      Case 2:19-bk-07965-BKM                              Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                            Desc
                                                              Petition Page 7 of 8
Debtor 1     COREY JAMES                WALKER                                       Case numbery known)




For you if you are filing this    The lawallows you, as an individual,to represent yourself in bankruptcy court, but you
bankruptcy without an             should understand that many people find it extremely difficult to represent
attorney                          themselves successfully. Because bankruptcy has long-term financial and legal
                                  consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not           To besuccessful, you mustcorrectlyfileand handleyour bankruptcycase. The rules arevery
need to file this page.           technical, and a mistake or inaction may affect your rights. For example, your case may be
                                  dismissedbecauseyou did notfilea requireddocument, paya feeon time, attenda meetingor
                                 hearing, or cooperate with the court, case trustee, U. S. trustee, bankruptcy administrator, or audit
                                 firm if your case is selected for audit. Ifthat happens, you could lose your right to file another
                                 case, or you may lose protections, includingthe benefitofthe automatic stay.
                                 You must list all your property and debts in the schedules that you are required to file with the
                                 court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                 in your schedules. Ifyou do not list a debt, the debt may not be discharged. Ifyou do not list
                                 property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                 alsodenyyoua dischargeofall yourdebtsifyou do somethingdishonestin your bankruptcy
                                 case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                 cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                 Ifyou decide to file without an attorney, the court expects you to follow the rules as if you had
                                 hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                 successful, you must be familiarwith the United States Bankruptcy Code, the Federal Rules of
                                 Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                 be familiar with any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?
                                 a No
                                 S3 Yes
                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                 inaccurateor incomplete, you could be fined or imprisoned?
                                 Q No
                                 B Yes

                                 Didyou payoragreeto paysomeonewhois not an attorneyto helpyou fill out yourbankruptcyforms?
                                 a No
                                 LI Yes. Name of Person
                                          Attach Bankruptcy PetitionPreparer'sNotice, Declaration, and Signature(Official Form 119).


                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                 have read and understood this notice, and I am awarethatfiling a bankruptcycasewithoutan
                                 attorne may cause me to lose my rights or property if I do not properly handle the case.




                                  Signature of D 1                                           Signatureof Debtor 2

                                 Date                                                        Date
                                                                                                             MM/ DD/YYYY

                                 Contact phone                                               Contact phone

                                 Cell phone                                                  Cell phone

                                 Email address                                               Email address



Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy


      Case 2:19-bk-07965-BKM                     Doc 1 Filed 06/27/19 Entered 06/27/19 10:32:41                                    Desc
                                                     Petition Page 8 of 8
